 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ESTATE OF ARMANDO OSUNA, et al.,                   No. 1:18-cv-01240-DAD-SAB

12                       Plaintiffs,
13            v.                                         ORDER GRANTING PLAINTIFFS’
                                                         REQUEST FOR FILING OF OVERSIZED
14    COUNTY OF STANISLAUS, et al.,                      OPPOSITION BRIEF TO DEFENDANTS’
                                                         MOTION TO DISMISS
15                       Defendants.
                                                         (Doc. No. 10)
16

17          On November 6, 2018, plaintiffs filed an unopposed request to file an oversized

18   opposition brief to defendants’ motion to dismiss. (Doc. No. 10.) Plaintiffs seek leave to file an

19   additional five (5) pages of opposition briefing. (Id. at 2.) The court will grant plaintiffs’ request.

20   Accordingly, plaintiffs are permitted an additional five (5) pages of opposition briefing to respond

21   to defendants’ motion to dismiss, for a total of 30 pages.

22   IT IS SO ORDERED.
23
        Dated:     November 7, 2018
24                                                       UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                        1
